MEMORANDUM **
Davy Jay Bounsall appeals from the 22-month term of imprisonment imposed following the district court’s revocation of his supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Bounsall contends that his due process and statutory rights were violated by the lack of notice that the district court had modified the terms of his supervised release. He contends that, to the extent he lacked adequate notice of his supervised release conditions, his resulting sentence was unreasonable.
Bounsall’s contentions are belied by the record. The record reflects that, on August 30, 2004, Bounsall signed a written waiver agreeing to the modification of the contested supervised release condition. Bounsall’s probation officer also testified at the probation hearing that, at that time, he informed Bounsall that Bounsall was from then on prohibited from possessing pornography and could be subject to sanctions for violating this condition. Finally, *719the record contains an order by the district court approving the proposed modifications of supervised release that is stamped by the Clerk of the District of Nevada Court as served on “counsel/parties of record” on December 10, 2004. See United States v. Ortega-Brito, 311 F.3d 1136, 1138 (9th Cir.2002); see also United States v. Stocks, 104 F.3d 308, 312 (9th Cir.1997).
Accordingly, we affirm the district court.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.